FILED: QUEENS COUNTY CLERK 09/09/2016 01:38 PM                              INDEX NO. 710813/2016
         Case
NYSCEF DOC.   1:21-cv-00804-ENV-RLM
            NO. 3                   Document 1-3 Filed 02/12/21 PageRECEIVED
                                                                     1 of 8 PageID #: 35
                                                                              NYSCEF:  09/09/2016
Case 1:21-cv-00804-ENV-RLM Document 1-3 Filed 02/12/21 Page 2 of 8 PageID #: 36
Case 1:21-cv-00804-ENV-RLM Document 1-3 Filed 02/12/21 Page 3 of 8 PageID #: 37
Case 1:21-cv-00804-ENV-RLM Document 1-3 Filed 02/12/21 Page 4 of 8 PageID #: 38
Case 1:21-cv-00804-ENV-RLM Document 1-3 Filed 02/12/21 Page 5 of 8 PageID #: 39
Case 1:21-cv-00804-ENV-RLM Document 1-3 Filed 02/12/21 Page 6 of 8 PageID #: 40
Case 1:21-cv-00804-ENV-RLM Document 1-3 Filed 02/12/21 Page 7 of 8 PageID #: 41
Case 1:21-cv-00804-ENV-RLM Document 1-3 Filed 02/12/21 Page 8 of 8 PageID #: 42
